DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2021/0336750).
	Regarding claim 1, Zhou et al. discloses a base station device (see Fig. 4) included in a wireless communication system using a frequency band that does not need a license (unlicensed spectrum as disclosed in sections 0196-0200), the base station device comprising: 
a processor (Fig. 4, block 402) that executes a process including determining whether each of bandwidth parts is being used by another wireless communication system (by determining whether the channels are occupied by another communication system as disclosed in sections 0196-0200), the bandwidth parts included in a carrier (as disclosed in section 0152) belonging to the frequency band and having frequencies different from each other, and assigning (configuration of bandwidth parts as disclosed in sections 0260-0262) data to a bandwidth part that is determined to be not being used (as disclosed in sections 0196-0200) by the other wireless communication system; and 
a transmitter (Fig. 4, block 402, see section 0160, gNB) that transmits a signal (as disclosed in sections 0260) of the bandwidth part (active DL BWP) to which the data is assigned by the processor.
Regarding claim 2, Zhou et al. discloses the assigning includes assigning (configuring bandwidth parts as disclosed in sections 0260-0262), when a plurality of bandwidth parts are determined to be not being used (as disclosed in sections 0196-0200) by the other wireless communication system, the data to each of the bandwidth parts.
Regarding claim 3, Zhou et al. discloses wherein the transmitter (as disclosed in section 0260) uses any one of the bandwidth parts to transmit control information (configuration parameters as disclosed in section 0260) indicating assignment of the data to each of the bandwidth parts (as disclosed in sections 0260-0262), when the data is assigned to each of the bandwidth parts. 
Regarding claim 4, Zhou et al. discloses the transmitter transmits the control information by using a bandwidth part for which a determination at the determining is made by the processor in a shortest cycle/time (as disclosed in sections 0457-0458), among the bandwidth parts.
Regarding claim 5, Zhou et al. discloses the assigning includes determining a single bandwidth part to be used for a wireless communication (as disclosed in sections 0196-0200), and assigning (configuring as disclosed in sections 0260-0262), when the single bandwidth part is determined to be not being used by the other wireless communication system (as disclosed in sections 0196-0200), the data to the single bandwidth part.
Regarding claim 6, Zhou et al. discloses determining that a bandwidth part used for a wireless communication is to be switched from the single bandwidth part to another bandwidth part (as disclosed in sections 0260-0261), and assigning, after switching the bandwidth part, the data to the other bandwidth part (by switching from the active BWP of the default BWP as disclosed in section 0261).
Regarding claim 7, Zhou et al. discloses the assigning includes determining that the bandwidth part used for a wireless communication is to be switched when data retransmission is requested (based on a retransmission timer as disclosed in sections 0440-0441, see also sections 0334-0335).
Regarding claim 8, Zhou et al. discloses a terminal device (see Fig. 4) included in a wireless communication system using a frequency band that does not need a license (as disclosed in sections 0196-0200), the terminal device comprising: 
a receiver (Fig. 4, element 407, sections 0260-0262) that receives signals of a plurality of bandwidth parts included in a carrier belonging to the frequency band and having frequencies different from each other (see in particular section 0262); and 
a processor (Fig. 4, block 408) that executes a process including decoding control information (as disclosed in section 0261) included in a signal of one bandwidth part among the signals of the bandwidth parts received by the receiver and indicating assignment of data (as disclosed in the DCI) to each of the bandwidth parts, and decoding the signals of the bandwidth parts received by the receiver based on the control information decoded (wherein the signals are decoded based on the DCI as disclosed in section 0261, see also sections 0334-0335).
Regarding claim 9, Zhou et al. discloses decoding control information includes decoding (by switching to the default BWP as disclosed in section 0278), when decoding of the control information included in the signal of the one bandwidth part fails (see section 0278, wherein the DCI is not received), control information included in a signal of another bandwidth part (see also section 0465).
	Regarding claims 10 and 11, the claimed system and method includes features corresponding to the above rejection of claims 1 and 8, which is applicable hereto.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIchael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 21, 2022